Citation Nr: 9915007	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  97-00 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
rheumatic heart disease with aortic stenosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 


FINDINGS OF FACT

1.  A December 1968 RO decision, which denied the veteran's 
claim for entitlement to service connection for rheumatic 
heart disease with mitral and aortic insufficiency, 
constitutes the last final disallowance of the veteran's 
claim.

2.  Evidence received since the unappealed December 1968 RO 
decision is not, either by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for rheumatic heart 
disease with aortic stenosis.


CONCLUSION OF LAW

The evidence received subsequent to the December 1968 RO 
decision, which denied the appellant's claim for entitlement 
to service connection for rheumatic heart disease with mitral 
and aortic insufficiency, is not new and material, and the 
appellant's claim has not been reopened.  38 U.S.C.A. 
§§ 5107(a), 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for any disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1110 (West 1991).  Service connection may also be granted 
for heart disease if it is manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

The evidence of record at the time of the December 1968 RO 
decision is briefly summarized.  The veteran's service 
entrance examination, dated in May 1943, clinically evaluated 
the cardiovascular system as normal, except for systolic 
murmur at apex, which was described as localized functional.  
The veteran's blood pressure was 122/94.  A chest x-ray was 
negative. The report also indicates that no cardiovascular 
disease was noted.  

The service treatment records reflect the veteran was 
diagnosed in August 1944 with cellulitis of the left foot.  
The veteran complained at that time of swelling for the past 
week.  Examination of the veteran showed that his heart was 
not enlarged, nor were murmurs present.  The separation 
examination report, dated in December 1945, revealed the 
heart and cardiovascular system were clinically evaluated as 
normal.  A chest X-ray was negative.  His blood pressures 
were 110/74 and 122/78.

An August 1968 private medical statement is to the effect 
that the veteran had suffered from heart disease for much of 
his life.  The physician further stated that the edema of the 
veteran's feet and legs during his submarine service during 
World War II was undoubtable related to his heart disease.

A VA examination was conducted in November 1968.  At that 
time, the veteran complained of pain across his chest and 
around his heart, as well as shortness of breath.  The 
veteran informed the examiner that, during his inservice 
submarine service, every time the submarine descended his 
feet would swell.  Examination showed that the veteran's 
heart did not appear to be definitely enlarged, and that the 
rate, rhythm, and force were regular.  There were no thrills.  
An apical systolic murmur and an aortic diastolic murmur were 
noted to be present.  The report of electrocardiographic 
testing showed no definite evidence of myocardial disease.  
The possibility of left ventricular hypertrophy in the 
evaluation of rheumatic valvular defects was noted.  The 
diagnosis was rheumatic heart disease with mitral and aortic 
insufficiency, left ventricular hypertrophy.  

In December 1968, the RO denied the veteran's claim for 
service connection for rheumatic heart disease with mitral 
and aortic insufficiency.  At that time, it was determined 
that the service medical records showed no treatment for or 
diagnosis of a heart condition.  The veteran was notified of 
this decision and of his appellate rights in January 1969.  
He did not appeal the decision.  

The December 1968 RO decision is final.  38 U.S.C.A. § 7105 
(West 1991).  However, the veteran may reopen the claim by 
the submission of new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991 ); 38 C.F.R. § 3.156 (1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).

As set forth by the United States Court of Appeals for 
Veterans Claims (Court) (known as the United States Court of 
Veterans Appeals prior to March 1, 1999), one factor to be 
considered in determining whether new and material evidence 
had been submitted was that there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome. Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

In a t decision, the United States Court of Appeals for the 
Federal Circuit (U.S. Court) set forth new guidance regarding 
the adjudication of claims for service connection based on 
the submission of "new and material evidence."  In the case 
of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) the U.S. 
Court held that the standard set forth in Colvin was 
incorrect interpretation of 38 C.F.R. § 3.156(a).  Pursuant 
to the holding in Hodge, the legal standard that remains 
valid is as set forth in 38 C.F.R. § 3.156(a).  

The Court has held that the credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principii, 3 Vet. App. 510 (1992).  In 
Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999), the Court held that that in making a determination as 
to whether new and material evidence has been submitted to 
reopened a previously denied final decision, a three step 
process is required.  It must first be determined whether new 
and material evidence has been submitted.  If new and 
material evidence has been submitted, it must be determined 
whether, immediately upon reopening, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the merits of the claim will be 
evaluated after the duty to assist under 38 U.S.C.A. 
§ 5107(b) (West 1991) has been fulfilled. 

Received in conjunction with the current claim were private 
medical records showing treatment for rheumatic heart disease 
in 1968, 1969, and 1980.  These records show that he was seen 
on an outpatient basis in December 1968.  The clinical 
history indicated that the veteran had a murmur for 21 years.  
It was reported that it was interesting that the veteran had 
been in the submarine service and underwent extensive 
physical evaluations without a murmur being detected.  There 
was no history compatible with acute rheumatic fever in the 
past.  It was reported that the veteran had been asymptomatic 
until two years earlier when he noticed fatigue on exertion.  
The impression was aortic stenosis.  

He was hospitalized at a private facility in March 1969.  The 
clinical history indicated that the veteran first knew about 
a heart murmur when he was seventeen years old, and had a 
physical for the Air Force.  He had been in good health and 
essentially asymptomatic until 1966 when he became dizzy and 
lost consciousness. During his hospitalization, he underwent 
a right and left heart catheterization.  The discharge 
diagnosis was mild calcific aortic stenosis.

He was hospitalized at a private facility in October 1980 
during which time he underwent cardiac catheterization.  In 
November 1980 he underwent an aortic valve replacement for 
aortic stenosis and aortic insufficiency.

The veteran received intermittent treatment at a VA facility 
from 1992 to 1997 for several disabilities, including his 
heart disorder.  He was hospitalized in July 1992 for an 
ascending aortic aneurysm, mild hypertension, and atrial 
flutter.  During the hospitalization he underwent repair of 
his ascending aortic aneurysm and aortic valve replacement.  
A January 1996 record shows that the veteran was status post 
right occipital stroke.  Also received was a copy of an 
August 1968 private medical statement, which was of record at 
the time of the December 1968 rating action.  

A hearing was held at the RO in January 1997.  At that time 
veteran testified that his current heart problems originated 
while he was on active duty.  He indicated that he did have a 
heart murmur at the time of his service enlistment, and that 
during his duty aboard a submarine he experienced swelling of 
his feet.  The veteran stated that a private physician 
(August 1968) indicated that his inservice swelling of his 
feet and legs was related to his heart disease.  The veteran 
further testified that he believed his aortic valve was a 
congenital abnormality.  

A videoconference hearing was held before a member of the 
Board in March 1999.  The veteran testified that he a heart 
murmur was found at enlistment.  He indicated that he had no 
prior knowledge of a heart murmur until the examination.  He 
reported that he was removed from submarine duty due to the 
swelling of his feet.  He stated that he was hospitalized due 
to cellulitis for a period of one week.  He further testified 
that during service he experienced shortness of breath.  He 
served on board a troop carrier where he experienced episodes 
of swelling of his feet.  He testified that his inservice 
symptoms became progressively worse.  He added that he 
initially was treated for his heart problems in 1968, and 
that he related his medical history to a private physician.  
He stated that the private physician related the swelling of 
his feet to the heart disease.  The veteran testified that 
the symptoms first treated in 1968, to some degree, were 
present shortly after service and became progressively worse.  
It is noted that he submitted a December 1947 VA record in 
support of his claim in conjunction with his hearing.  This 
VA record, discussed above, was part of the record in 
December 1968.

While the veteran's statements are deemed competent in 
describing a symptom of a disability or an incident which 
occurred during service, his assertion of medical causation 
alone are not probative because lay persons (i.e., persons 
without medical expertise) are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492.  

The pertinent evidence of record received subsequent to the 
time of the adverse December 1968 RO decision includes 
medical records showing treatment for cardiac-related 
problems, including those affecting the aortic valve, 
beginning in 1968 when he was diagnosed with aortic stenosis.  
This is many years after service. Additionally, the veteran 
reported that he was essentially asymptomatic until 1966.  
This is more than 20 years after service.  The additional 
medical evidence does not tend to establish relationship 
between the post service cardiac disorders and the veteran's 
military service either by aggravation, direct incurrence, or 
presumptively.  There veteran's hearing testimony is 
essentially cumulative in nature. 

Therefore, the Board concludes that the additional evidence 
submitted subsequent to December 1968 is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim for service connection for 
rheumatic heart disease with aortic stenosis.  See 38 C.F.R. 
§ 3.156(a) (1998).  The Board accordingly finds that new and 
material evidence has not been received with regard to the 
veteran's claim for service connection, and that his claim 
therefore has not been reopened.  



ORDER

New and material evidence not having been received, the claim 
for service connection for rheumatic heart disease with 
aortic stenosis is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

